      Case 18-55697-lrc         Doc 376    Filed 05/19/21 Entered 05/20/21 11:37:54                 Desc Main
                                           Document     Page 1 of 8




                 UNITED STATES BANKRUPTCY COURT OF GEORGIA
                              NORTHERN DISTRICT




                CASSANDRA JOHNSON-LANDRY
                DEBTOR                                                     BRC 18-55697 LRC




   D E:N DUM 2: RESPONSE TO ORDER DEFERRUNG RULING ON APPPROVAL OF CHAPTER 7
'FRI .Sl'EE'S FINAL REPORT AND TRUSTEE'S APPLICATION FOR COMPENSATION AND
  RAN'FING TRUSTEE'S REQUEST FOR REIMBURSEMENT OF EXPENSES AND APPLICATION
FOR COMPENSATION OF PROFESSIONAL.



    ASSAl\IDRA JOHNSON-LANDRY, Debtor, received the Order to respond within 14 days from May 4,

      , as ordered by presiding judge, Debtor currently submits the following ADDENDUM. As ordereder

I. ) C,rder dated May 4, 2021 the Debtor must submit claim objections based on the following:




l'ElibIZAL BANKRUPTCY RULE

Rife 30o7, Objections to ('la

Li, -time and Manner ofService.
    in of,.Cervice. An objection to the allowtmee of a chum and a notice of objection that substantially
err I;)rms to the appropriate Official Forrn shall be filed am! served at least 30 days before any scheduled
hcat n in the objection or any deadline for the claimant to request a heai ing.
     ittower or S'ervice.
I      7htt objection and notice shall be served on a claimant by ti -class mail to the person most recently
 1,,si:.;nated on the claimant's original or amended proof of clairn as the person to receive notices, at the address
so indicated: and
i.i4 ,f the objection is to a claim of the United States, or any of its officers oragencies. in the manner provided
      S2rViCe Of LI summons and complaint by Rule 7004(b)(4) or (5); or

r      the objection is to a claim of an insuicd depositmy institution, in the ma lux provided by Rule 7004(h).
     Case 18-55697-lrc        Doc 376      Filed 05/19/21 Entered 05/20/21 11:37:54                  Desc Main
                                           Document     Page 2 of 8


I hi    Ice of the objection and notice shall also be made by first-class mail or other permitted means on the
debtor or debtor in possession, the trustee, and, if applicable, the entity filing the proof of claim under R.ule


(-.1) Demand for Relief Requiring an Adversary Proceeding. A party in interest shall not include a demand for
re.iero a kind specified in Rule 700) in an objection to the allowancx of a claim, but may include the objection
in wi acversary proceeding.
tei Limitation on Joinder of Claims Objections. Unless otherwise ordered by the court or permitted by
subtAvision ((I), objections to more than one claim shall not be joined in a single objection,

(.1) Orrrnbus Objection. Subject to subdivision (e), objections to more than one claim may be joined in an
   1n:1)us objection if all the claims were tiled by the same entity, or the objections are based solely on the
grJunds that the claims should be disallowed, in whole or M part. because:
     ( ) they duplicate other claims;
     (2) they have been tiled in the wrong ease:
     (3) they have been amended by subsequently filedp >ols of claim;
     (4) they were not timely filed;
     (5) they have been satisfied or released during the case in accordance with the Code, applicable rules       ra
    eouit order:
     (6) they were presented in a (brill ihat does not comply with applicable rules, and the objection states that
    the objector is unable to determine the validity of the claim because of the noncompliance;
     (7) they are interests, rather than claims: or
     (Ki they assert priority in an amount that exceeds the maximum amount under §507 of the Code.
(e.) Reg'. irements for Omnibus Objection. An omnibus objection shall:

     (1) state in a conspicuous place that claimants receiving the objection should locate their names and eliinis
    in the objection:
     (2) list claimants alphabetically, provide       Toss-referene to claim numbers, and, if appropriate, list
    ::laimants by category of claims:
     (3) state the grounds of the objection to each claim and provide L cross-reference to the pages in the
     omnibus objection pertinent to the stated grounds:
     (4) state in the title the identity of the objector and the grounds for the objections:
     (5) be numbered consecutively with other omnibus objections filed by the same objector: and
     (6)contain objections to no more than 100 claims
(i‘ 'Thality of Objeetion. The finality of any order regarding a claim objection included in an mnibus objection
shall be determined as though the claim had been subject to an individual objection.

  Rule 3007-1 CLAIMS — OBJECTIONS (a) Contents. Objections to claims shall state the legal and factual

  basis br the objection and the amount of the debt conceded, if any. (b) Service. Objections to claims shall be

  served on claimants by mail or via CMJECF as set forth in Fed. R. Bankr. P. 3007(a). (c) Orders on Objections
       Case 18-55697-lrc        Doc 376     Filed 05/19/21 Entered 05/20/21 11:37:54                Desc Main
                                            Document     Page 3 of 8

lo Claims. Proposed orders on objections to claims shall recite first, that the objection is either sustained or

oven-uled, and second, that the claim is either allowed or disallowed.




Iiiiver the continuous rescheduling of 341 Creditors Meetings and applicable hearing, both factors affect the

-   iling of timely claims in addition to timely objections, therefore rules regarding timely filings should not

apply As stated previously Debtor notified the court of the need to reschedule meetings and or hearing with

all required documentation, Debtor WILL NOT take responsibility for the rescheduling of Meetings and or

ilearings completed by others or those in which Debtor was not notified of. It is very obvious the rescheduling

:acilltated by others was deliberate and served a purpose to confuse Debtor and others (EXHIBIT A)




     19'1 day of May 2021




                                           SE




                                                           3
         Case 18-55697-lrc      Doc 376    Filed 05/19/21 Entered 05/20/21 11:37:54          Desc Main
                                           Document     Page 4 of 8




    UM' ID STATES BANKRUF'TCY COURT OF GEORGIA NORTHERN DISTRICT
                       CERTIFICATE OF SERVICE


 • CASS/ OIDRA JOHNSON-LANDRY, Debtor, currently submit, ADDENDUM 2 RESPONSE
    ORDER DEFERRUNG RULING ON APPPROVAL OF CHAPTER 7 TRUSTEE'S FINAL REPORT
  NE1 112USTEE'S APPLICATION FOR COMPENSATION AND GRANTING TRUSTEE'S REQUEST
    , 'REIMBURSEMENT OF EXPENSES AND APPLICATION FOR COMPENSATION OF
'R OFESSIONAL on the 18th Day of May 2021. Debtor is over the age of 18 years. Debtor requests submitted
Ilma-I be distributed to parties located on Debtor's Bankruptcy Matrix.




a b Day of May 2021



-,,aEsarera Johns n-Landry, P
Case 18-55697-lrc   Doc 376   Filed 05/19/21 Entered 05/20/21 11:37:54   Desc Main
                              Document     Page 5 of 8




                                 EXHIBIT A




                                        8
Case 18-55697-lrc      Doc 376     Filed 05/19/21 Entered 05/20/21 11:37:54             Desc Main
                                   Document     Page 6 of 8




 4.3.18 Application for Chapter 13 filed by Petitioner (OF pg 2 of 13)
 4.5,18 Notice of Meeting of Creditors for Chapter 13 to be held on 5.22.18 at 9am. Objections for
 Discharge due by 7.23.18. NOR Gov claims due by 6.12.15, Confirmation Hearing to be held on
 7.10.22 at 9.30= (OF pg 3 of 13)

 4.30.18 Objection to Confirmation of Plan by JP Chase (OF pg 49 of 52)
 4.30.18 Objection to Confirmation of Plan by JP Chase (NF pg 4 of 13)

 5.7.18 Objection to Confirmation of Plan and Motion to Dismiss Case filed by Brian K Jordan on
 behalf of Select Portfolio (OF pg 4 of 13)
 5,7.18 Objection to Confirmation of Plan and Motion to Dismiss Case filed by Brian K Jordan on
 behalf of Select Portfolio (OF pg 48 of 52)

 5.14.18 Objection of Confirmation of Plan and Motion to Dismiss Case by Brian k. Jordan behalf
 of Deutsche 13ank (OF pg 5 of 13 )
 5.14.18 Objection of Confirmation of Plan and Motion to Dismiss Case by Brian k. Jordan behalf
 of Deutsche Bank (NF pg 4 of 13)
 5.14.18 (Objection to Confirmation of Plan and Motion to Dismiss Claim filed buy Brian k Jordan
 on behalf of Wilmington Savings (OF pg 48of 52)
 5.14.18 (Objection to Confirmation of Plan and Motion to Dismiss Claim filed buy Brian k Jordan
 on behalf of Wilmington Savings (OF pg 4 of 13)

 5.22.18 Chapter 13 Section 341 (a) Meeting not held) (OF pg 47 of 52)
 5.22.18 Chapter 13 Section 341 (a) Meeting not held) (NF pg 5 OF 13)

 5.30.18 Objection to confirmation of Plan and Motion to Dismiss filed by William Alexander
 Bozarth on behalf od Melissa Davey Chapter 13 Trustee OF pg 47 of 52)
 5.30.18 Objection to confirmation of Plan and Motion to Disrr4E7r. file,4 by
 Bozarth on behalf oF Melissa Davey Chapter 13 Trustee (OF pg 5 OF 13)
 5.30.18 Objection oto confirmation of Plan and Motion to Dismiss filed by William Alexander
 Bozmth on behalf ad Melissa Davey Chapter 13 Trustee (OF pg 47 of 52)


 6.20.18 Objection to Confirmation of Plan filed by Stephen 0 Hearn Jr. Titlemax (OF pg 5 of 13)
 6.20.18 Objection to Confirmation of Plan filed by Stephen 0 limrn Jr. Titlemax (OF pg 47of 52)

  7.18.18 Notice rescheduling Meeting of Creditors, Notice rescheduling Confirmation Hearing filed
  by Many Campbell on behalf of chapter 13 Tm.stee Melissa Davey. Confirmation Hearing to be
  head on 9.25.18 at 9:30ain (OF pg 46 of 52)

  8.29.18 Supplemental Objection to Confirmation of Plan and Motion to dismissed by Mandy
  Campbell on behalf of Melissa Davey Trustee 13 (OF pg 8 of 13)
  8.29.18 Supplemental Objection to Confirmation of Plan and Motion to dismissed by M=ly
  Campbell on behalf of Melissa Davcy         !2

                                                 5
         Case 18-55697-lrc       Doc 376      Filed 05/19/21 Entered 05/20/21 11:37:54 Desc Main
                                              Document       Page 7 of 8
          9.13.18 First Request to convert from Chapter 13 to 7 (OF pg 40 of 52)
          9.13.19 FIRST REQUESRT TO COVERT FROM CHAPTER 13 TO CHAPTER 7 (NF pg16 of
          18)


          9.14.18 Petitioner converted from Chapter 13 to Chapter 7 on 9.14.18 (NF pg 1 of 13)
          9.14.18 Petitioner submitted conversion from Chapter 13 to Chapter 7. (NF pg 16 of 18)
          9.14.18 Notice of deficient filing missing 25.00 payment (NF pg 16 of 18)
          9.14.18 Notice of Chapter 7 Creditors /fleeting (NO ASSET) to be held on 10.16.18 at 1:00pin,
          objection to discharge due by 12/17/18 Financial management Course due by 11.30.18 (NI? pg 16
          of 18) (OF pu 39-52)
          9.14.18 Case converted from Chapter 13 to Chapter 7 by Melissa Davey incomplete filing due by
          9.28.18 (OF pg 39 of 52)
          9.14.18 case converted from Chapter 13 to Chapter 7 Trustee Melissa Davey Terminated from
          ease. Incomplete filings due by 9/28/18 (NF pg 16 of 18)
          9.14.18 Notice of 341 Meeting for Chapter 7 to be held on 10/16/20189 ® 2pm. Objection for
          Discharge due by 12/17/18.


9.18 order approving discharge of trustee (Name not Given) (NF pg 15 of 18)
             9.19.18 Notice document number /Meeting of Creditors was enteral in error (NF pg 15 of 18)
             9.19.18 INCORRECT DOCKET ENTRY) Meeting of Creditors was entered in error because case
            was not converted or dismissal (TsIF pg 15 of 18)
             9.19.18 Order approving account and discharging Trustee (NAME NOT GIVEN) (OF pg 38 of
            52)
             9.19.18 INCORRECT DOCUMENT ENTRY) Meeting of Creditors was not help because case
             has been converted of dismissed) (OF pg 38 of 52)

            9.24.18 Trustee Rejection of appointment filed by Neil C Gordan (OF pg 2 of 13)
            924.18 Trustee Rejection of appointment filed by Neil Gordan (NF pg 15 of 18
             (REF TO DOCUMENT 115 ENTERED 12.13.18 AT 12.28.12 PAGE 60F 30)

             9.27.18 Appointment of Robert Tratiner as interim trustee and Rescheduled meeting of the
             creditors to be held on 10.22.18 ® 3.30 (OF pg 12 of 13)
             9.27.18 Appointment of Robert Trauner and rescheduled 341 Meeting to be held on 10/22/18 at
             3:30pm (NF pg 15 of 18)

              10.15.18 Notice of Removal of Trustee 7 Robert Trauner noted but due to Conflictual issue by
             Cassandra Johnson-Landry (OF pg 12 of 13)
             10.15.18 Motion for notice of removal of Chapter 7 Trustee by Cassandra Johnson-Landry
             (NAME NOT GIVEN). (OF pg 37 of 52)
             10.15.18 Motion for the removal of Chapter 7 Trustee (Nam not listed) filed by Cassandra
             Johnson (OF pg 12 of 13)
             10.15.18 Motion for the removal of Chapter 7 Trustee (Name not listed) filed by Cassandra
             Johnson (OF pg 36 of 39)

             10.22.18 341 Meeting rescheduled for reasons OTHER than Debtors failure to appear . Meeting
             to be held on 11/26/218 at 3:30pm (OF pg 13 of 13)
             10.22.18 341 Meeting rescheduled for reasons OTHER than Debtors failure to appear. Meeting
             to be held on 11/26/218 at 3:30pm (OF pg 36 of 39)
                                                         6
Case 18-55697-lrc     Doc 376     Filed 05/19/21 Entered 05/20/21 11:37:54             Desc Main
                                  Document     Page 8 of 8


   10/23.18 Trustee's Rejection of Appointment filed by Robert Trauner on behalf of Robert
   Trauner (OF pg 13 of 13)
   10,23.18 Trustee Rejection og Appointment filed by Robert Trauner on behalf of Robert
   Trauner (NE pg 14 of 18)


   10.24.18 Order dismissing as Moot Motion to Remove Trustee (NAME NOT PROVIDED) (NF
   10.24.18)
   10.24.18 Appointment of S. Greg Hays as Trustee. Creditor's meeting scheduled for 11/27/2018
   at 11:00am (OF pg 13 of 13)
   10.24.18 Appointment of S. Greg Hays and rescheduled 341 Creditors meeting to be held on
   11.27.18 a 11:00 am . (NF pg 14 of 18)
   11.27.18 341 meeting held but continued for production of additional documents or information
   341 meeting held on 12/18/2018 at 11:00am (OF pg 34 of 52) (SIGN IS SHEET
   REQUEST/TRANSCRIPT REQUEST))

   12.17.18 Motion fbr Hearing to rescheduled Part 11 of Creditors Meeting filed by Cassandra
   Johnson Landry,
   12.18.18 341 Meeting rescheduled due to debtor's failure to appear. Meeting to be held on
   1.22.19 at 11:00am (OF pf 32 of 52) (NOT TRUE)
   12.18.18 341 Meeting rescheduled due to debtor's failure to appear. Meeting to be held on

  1.22.19 at 11:00am (NF pg 12 of 18) (NOT TRUE)
  1,22.19 SECTION 341 Meeting held and concluded (OF pg 28 of 52) (S GN IN SHEET
  REQUEST/TRANSCRIPT REQUEST)



 LEGEND NF-NEW DOCKET FORMAT
 LEGEND OF-OLD DOCUMENT FORMAT




                                                7
